Hayes, J.
(dissenting). I respectfully dissent. Defendant may assert a claim for contribution against third-party defendant *957pursuant to CPLR article 14 only for damages “for the same personal injury, injury to property or wrongful death” (CPLR 1401 [emphasis added]; see, Nassau Roofing & Sheet Metal Co. v Facilities Dev. Corp., 71 NY2d 599; 4 Weinstein-Korn-Miller, NY Civ Prac ¶¶ 1401.10a, 1401.10b [1998]). Here, the injury sustained by plaintiff Joyce Martell at work, which occurred more than five months after her fall in defendant’s store, was a discrete and separate injury. Thus, defendant may not assert a claim for contribution against third-party defendant. (Appeal from Order of Supreme Court, Erie County, Sconiers, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.